                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 ANDREW GIANCOLA, RAYMOND T.                         Case No.: 8:17-cv-2427-T-33AEP
 SCOTT, and PATRICIA SMITH, Individually
 and on behalf of All Others Similarly Situated,

                Plaintiffs,

        v.

 LINCARE HOLDINGS INC.,

                Defendant.



         FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE

       This matter comes before the Court pursuant to Plaintiffs’ Unopposed Motion for Final

Approval of Class Action Settlement (Doc. # 46) and Plaintiffs’ Motion for Attorneys’ Fees and

Expenses, and Service Awards to the Settlement Class Representatives (Doc. # 47), both filed on

July 20, 2018. The Court held a final fairness hearing on November 5, 2018. No objections to the

settlement were filed and no objectors appeared at the fairness hearing. At the conclusion of the

hearing, the Court directed Plaintiffs to provide further briefing on the fairness of the settlement,

including attorney’s fees. (Doc. # 55). On December 3, 2018, in accordance with the Court’s

directive, Plaintiffs filed a Supplemental Memorandum. (Doc. # 58). For the reasons stated at the

hearing and further explained below, the Court grants the Motions.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.      This Final Judgment and Order of Dismissal with Prejudice (“Judgment”)

incorporates by reference the definitions in the Agreement and all Exhibits attached thereto, and

all terms used herein shall have the same meanings as set forth in the Agreement and its Exhibits,

unless otherwise set forth herein.
       2.      This Court has jurisdiction over the subject matter of the Litigation and over all

Parties to the Litigation, including all Settlement Class Members.

       3.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court hereby

certifies, for purposes of settlement only, a Class defined as All current and former employees of

Lincare Holdings Inc., including its subsidiaries and affiliated companies, who, on or about

February 3, 2017, had their personally-identifiable information, including names, addresses, social

security numbers, and/or W-2 information, compromised and/or disseminated by Lincare to a

third-party or parties, without authorization or consent. Excluded from the Settlement Class are

the four persons who submitted valid and timely requests for exclusion from the Class. The identity

of those individuals is confidential and has been filed under seal on October 12, 2018.

       4.      Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, the Court appoints,

for purposes of settlement only, Johnson Fistel, LLP and Tragos, Sartes & Tragos, PLLC as Class

Counsel and Liaison Counsel, respectively. Plaintiffs Andrew Giancola, Raymond Scott, and

Patricia Smith, are hereby appointed as Settlement Class Representatives.

       5.      For purposes of settlement only, the Court finds that the prerequisites for a class

action under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been satisfied in

that: (a) the members of the Class are so numerous that joinder of all Class Members in the class

action is impracticable; (b) there are questions of law and fact common to the Class that

predominate over any individual question; (c) the claims of the Settlement Class Representatives

are typical of the claims of the Class; (d) Settlement Class Representatives and their counsel have

fairly and adequately represented and protected the interests of Class Members; and (e) a class

action is superior to other available methods for the fair and efficient adjudication of the

controversy, considering: (i) the interests of Class Members in individually controlling the




                                              –2–
prosecution of the separate actions; (ii) the extent and nature of any litigation concerning the

controversy already commenced by Class Members; (iii) the desirability or undesirability of

concentrating the litigation of these claims in this particular forum; and (iv) the difficulties likely

to be encountered in the management of the class action.

       6.      Pursuant to Federal Rule of Civil Procedure 23, the Court hereby approves the

Settlement set forth in the Agreement and finds that:

               (a)     said Agreement and the Settlement contained therein, are, in all respects,

       fair, reasonable, and adequate, and in the best interest of the Class;

               (b)     there was no collusion in connection with the Agreement or the Settlement;

               (c)     the Agreement was the product of informed, arm’s-length negotiations

       among competent, able counsel; and

               (d)     the Litigation has sufficiently progressed to have enabled the Settlement

       Class Representatives and Defendant to have adequately evaluated and considered their

       positions.

       7.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court finds that

the Agreement and Settlement are fair, reasonable, and adequate as to each of the Parties, and that

the Agreement and Settlement are hereby finally approved in all respects, and the Parties are

hereby directed to perform its terms.

       8.      Accordingly, the Court authorizes and directs implementation and performance of

all the terms and provisions of the Agreement, as well as the terms and provisions hereof. The

Court hereby dismisses the Litigation and all claims asserted therein with prejudice. The Parties

are to bear their own costs, except as and to the extent provided in the Agreement and herein.




                                                –3–
       9.      Pursuant to, and as more fully described in Section IX of the Agreement, upon the

Effective Date, Plaintiffs and each of the Settlement Class Members who have not timely excluded

themselves from the Settlement Class (“the Releasing Parties”) shall be deemed to have, and by

operation of this Judgment shall have, fully and irrevocably released and forever discharged the

Released Parties from the claims identified in Paragraphs 60 through 61 of the Agreement. In

addition, on the Effective Date, Defendant shall be deemed to have, and by operation of this

Judgment shall have, fully and irrevocably released and forever discharged Plaintiffs and

Plaintiffs’ counsel from the claims described in Paragraphs 62 and 63 of the Agreement.

       10.     The Notice given to the Class was the best notice practicable under the

circumstances, including the individual notice to all Class Members who could be identified

through reasonable effort. Said notice provided the best notice practicable under the circumstances

of those proceedings and of the matters set forth therein, including the proposed Settlement set

forth in the Agreement, to all Persons entitled to such notice, and said notice fully satisfied the

requirements of Federal Rule of Civil Procedure 23, all other applicable laws and rules, and the

requirements of due process.

       11.     The Court hereby approves (i) the requested Service Awards of $1,000 for each

Settlement Class Representative, in accordance with the Agreement; and (ii) the requested Fee and

Expense Award of $475,000 to Class Counsel, in accordance with the Agreement and the

Supplemental Agreement Regarding Plaintiffs’ Counsel’s Request for Attorneys’ Fees and

Expenses, dated June 12, 2018 (“Supplemental Fee Agreement”).

       12.     The Court has carefully and separately scrutinized the fairness of the agreed upon

Fee and Expense Award to Class Counsel. In the Eleventh Circuit, fee awards in common fund

cases are calculated as a reasonable percentage of the total value of the settlement benefits made




                                              –4–
available to the class, rather than the claims rate or the actual payout. See Waters v. Int’l Precious

Metals Corp., 190 F.3d 1291, 1295-97 (11th Cir. 1999)(“[A]ttorney’s fees awarded from a

common fund shall be based upon a reasonable percentage of the fund established for the benefit

of the class” and “no case has held that a district court must consider only the actual payout in

determining attorneys’ fees.”). In Waters, the district court approved a class action settlement

involving a $40 million reversionary settlement fund and a fee award of $13.3 million to class

counsel, representing 33-1/3 percent of the settlement fund. Id. at 1292-93. The defendants

appealed the award of attorney’s fees, arguing that the court should have considered the actual

payments made to the class, as opposed to the percentage of the funds made available to the class.

Id. at 1294-95. The defendants argued that class counsel were entitled to a much lower fee because

most of the settlement funds were going to revert back to the defendant. Id. The Eleventh Circuit

affirmed the attorney’s fee award and confirmed that the proper measure of the attorney’s fees was

based on a percentage of the “total available fund” rather than the actual payout to class members.

Id. at 1295. This Court agrees with Plaintiffs’ statement that “attorneys who undertake the risk of

contingency litigation and successfully obtain a settlement on behalf of a class should be awarded

attorneys’ fees based on the opportunity that they create for the class to participate in settlement

relief.” (Doc. # 58 at 9).

        13.     Here, applying Waters, the total benefits under the settlement include the $875,000

in monetary relief made available to the class as the settlement fund, the $972,921.60 in credit and

identity monitoring protection services provided through Trans Union, plus the value of the

enhanced data security measures implemented at Lincare to protect the personal data of past and

present employees. To date, only 43 claims have been submitted under the Settlement, out of a

total of 2,032 total Class Members. This results in a claims rate of 2.1%. (Doc. # 58 at 13, n.8).




                                                –5–
The Court recognizes that “there may be many reasons or no reasons why class members decide

to participate in a settlement, e.g. desire not to be involved in litigation, ideological disagreement

with the justice system, their individual experiences . . . or sympathy for the defendant. . . .

Whatever the underlying reason, that is a decision to be made by each class member. Those

decisions, however, do not affect whether the settlement provided to the class is fair, adequate and

reasonable.” Montoya v. PNC Bank, N.A., No. 14-20474, 2016 U.S. Dist. LEXIS 50315, at *77-

78 (S.D. Fla. Apr. 13, 2016). After giving the matter careful consideration, and applying a lodestar

cross check, the Court approves the Fee and Expense Award to Class Counsel.

       14.     Payment of the Service Awards and the Fee and Expense Award made by

Defendant shall be paid in accordance with the terms and conditions set forth in the Agreement

and Supplemental Fee Agreement.

       15.     Neither the Agreement nor the Settlement contained therein, nor any of the

negotiations, discussions, proceedings connected with them, nor any act performed or document

executed pursuant to or in furtherance of the Agreement or the Settlement is, or may be deemed to

be used as, an admission or evidence of (a) the validity of any of the allegations in the Litigation

or the validity of any of Released Claim, (b) any wrongdoing or liability of the Defendant or its

respective Related Persons, or (c) any fault of omission of any of the Defendant or its respective

Related Persons, whether in any civil, criminal, or administrative proceeding in any court,

administrative agency, or other tribunal. The Released Persons, Plaintiffs, Class Members, and

Class and Liaison Counsel may file the Agreement and/or the Judgment in any other action that

may be brought against them in order to support a defense or counterclaim based on principles of

res judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction, or any

theory of claim preclusion or issue preclusion or similar defense or counterclaim, including,




                                                –6–
without limitation, specific performance of the Settlement embodied in the Agreement as

injunctive relief. The Parties may file the Agreement and/or the Judgment in any proceeding that

may be necessary to consummate or enforce the Agreement, the Settlement, or the Judgment.

       16.     The Court declines to retain jurisdiction over this case.

       17.     The Court finds that during the course of the Litigation, the Parties and their

respective counsel at all times complied with the requirements of Federal Rule of Civil Procedure

11.

       18.     In the event that the Settlement does not become effective in accordance with the

terms of the Agreement or the Effective Date does not occur, then this Judgment shall be rendered

null and void to the extent provided by, and in accordance with, the Agreement and shall be

vacated, and, in such event, all orders entered and releases delivered in connection herewith shall

be null and void to the extent provided by, and in accordance with, the Agreement, and the Parties

shall revert to their respective positions in the Litigation as of May 13, 2018, as provided in the

Agreement.

       19.     Without further order of the Court, the Parties may agree to reasonable extensions

of time to carry out any of the provisions of the Agreement.




                                               –7–
20.   The Court directs immediate entry of this Judgment by the Clerk of the Court.

21.   The Clerk shall close the case.

      DONE and ORDERED in Chambers, in Tampa, Florida on this 7th day of

December, 2018.




                                        –8–
